J-S68021-17 & J-S68022-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN THE INTEREST OF: M.L., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
                                        :
APPEAL OF: M.L., MOTHER                 :   No. 909 MDA 2017

               Appeal from the Order Entered May 10, 2017
              in the Court of Common Pleas of York County,
           Juvenile Division, at No(s): CP-67-CR-0000165-2014

IN THE INTEREST OF: A.L., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
                                        :
APPEAL OF: M.L., MOTHER                 :   No. 910 MDA 2017

               Appeal from the Order Entered May 10, 2017
              in the Court of Common Pleas of York County,
           Juvenile Division, at No(s): CP-67-CR-0000166-2014

IN THE INTEREST OF: A.D..L., A MINOR :      IN THE SUPERIOR COURT OF
                                     :            PENNSYLVANIA
                                     :
                                     :
APPEAL OF: M.L., MOTHER              :      No. 919 MDA 2016

                    Appeal from the Decree May 9, 2017
               in the Court of Common Pleas of York County,
                    Orphans’ Court, at No(s): 2016-0177

IN THE INTEREST OF: M.L., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
                                        :
APPEAL OF: M.L., MOTHER                 :   No. 920 MDA 2017

                    Appeal from the Decree May 9, 2017
               in the Court of Common Pleas of York County,
                    Orphans’ Court, at No(s): 2016-0178

BEFORE:    LAZARUS, DUBOW, and STRASSBURGER,* JJ.


*Retired Senior Judge assigned to the Superior Court.
J-S68021-17 & J-S68022-17


DISSENTING MEMORANDUM BY STRASSBURGER, J.:

                                             FILED DECEMBER 20, 2017

      Mother has done all that she was told to do.        Indeed, the Majority

acknowledges that the evidence at the hearing was that “Mother is

employed, has housing, maintains contact with the Children consistently,

and is taking her mental health medication.”      Majority Memorandum at 8.

Yet, the Majority affirms the termination of Mother’s parental rights not

based upon any existing deficiency in Mother’s ability to parent, but because

the   CYF   caseworker    “expressed    concern   that   Mother   will   become

overwhelmed if the Children are returned to her care again.” Id.

      “[T]he right to make decisions concerning the care, custody, and

control of one’s children is one of the oldest fundamental rights” protected

by our Constitution, and “termination of parental rights is the most extreme

infringement” upon those rights.”      In re D.C.D., 105 A.3d 662, 676 (Pa.

2014) (citation and internal quotation marks omitted). Accordingly, I would

hold that the trial court abused its discretion in entering the termination

decrees based upon mere fears that Mother might not continue to do as well

upon the return of the Children to her care.

      Therefore, I respectfully dissent.




                                       -2-